Citation Nr: 0728049	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-28 126	)	DATE
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


        THE ISSUES
        
1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) with dysthymic 
disorder, prior to October 16, 2006.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
with dysthymic disorder, from October 16, 2006.


REPRESENTATION

Appellant represented by:    The American Legion



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from August 2004 and November 2006 rating decisions of the 
RO.  In August 2004, the RO granted service connection and 
assigned an initial 10 percent rating for PTSD, effective 
February 27, 2004.  In November 2006, the RO increased the 
rating for PTSD to 30 percent, effective October 16, 2006.  
Hence, the Board has characterized the appeal as encompassing 
the two issues on the preceding page.

The veteran participated in a Decision Review Officer 
informal conference in April 2005 (in lieu of a formal RO 
hearing), and did not report for a Board videoconference 
hearing that was scheduled for June 2007.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
24, 2002 to February 26, 2004.

2.  In correspondence received on June 26, 2007, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

